               Case 5:20-cv-02155-LHK Document 69 Filed 06/04/20 Page 1 of 6



     M. Anderson Berry (SBN 262879)
 1
     Leslie Guillon (SBN 222400)
 2   CLAYEO C. ARNOLD,
     A PROFESSIONAL LAW CORP.
 3   865 Howe Avenue
     Sacramento, CA 95825
 4   Telephone: (916) 777-7777
 5   Facsimile: (916) 924-1829
     ABerry@Justice4You.com
 6   LGuillon@Justice4You.com

 7   John A. Yanchunis (Pro Hac Vice)
     Ryan J. McGee (Pro Hac Vice)
 8   MORGAN & MORGAN
 9   COMPLEX LITIGATION GROUP
     201 N. Franklin St., 7th Floor
10   Tampa, FL 33602
     Telephone: (813) 223-5505
11   Facsimile: (813) 223-5402
     JYanchunis@ForThePeople.com
12   RMcGee@ForThePeople.com
13
     Attorneys for Plaintiffs
14
                                    UNITED STATES DISTRICT COURT
15                                 NORTHERN DISTRICT OF CALIFORNIA
                                        SAN JOSE DIVISION
16

17
      IN RE: ZOOM VIDEO COMMUNICATIONS, Master File No. 5:20-cv-02155-LHK
18    INC. PRIVACY LITIGATION
                                            APPLICATION OF JOHN A.
19    This Document Relates To: ALL ACTIONS YANCHUNIS FOR INTERIM CLASS
                                            COUNSEL AND ANDERSON BERRY
20
                                            FOR INTERIM CLASS COUNSEL,
21                                          OR ALTERNATIVELY, LIAISON
                                            COUNSEL
22

23

24

25

26

27

28


     APPLICATION OF JOHN A. YANCHUNIS FOR INTERIM CLASS COUNSEL
     APPLICATION OF ANDERSON M. BERRY FOR INTERIM OR LIAISON CLASS COUNSEL
               Case 5:20-cv-02155-LHK Document 69 Filed 06/04/20 Page 2 of 6



 1          John Yanchunis, counsel in Buxbaum, et al. v. Zoom Video Communications, Inc., Case No.
 2   5:20-cv-02939-LHK (N.D. Cal.), seeks appointment as Interim Class Counsel.
 3      A. Mr. Yanchunis’ Leadership will Benefit the Class
 4          Mr. Yanchunis brings unrivaled experience in major data breach and privacy class litigation,
 5   having held leadership in the vast majority of major data breach cases across the country. Mr.
 6   Yanchunis oversaw the successful prosecution and settlement of In re: Yahoo! Inc. Customer Data
 7   Breach Security Litigation, No. 16-md-02752-LHK (N.D. Cal.) (final hearing pending before this
 8   Court on June 18, 2020 ) and has also held leadership roles in Capitol One, Equifax, Facebook, the
 9   Office Personnel Management Data (“OPM”), Home Depot, Target, and others. That experience
10   extends far beyond simply seeking leadership and opposing dispositive motions; Mr. Yanchunis has
11   heavily litigated, conducted significant discovery, and briefed essentially every aspect of privacy
12   class cases, including defeating numerous challenges to standing, working with industry-leading
13   experts to devise a wide range of complex and novel damages models, and achieving contested class
14   certification in a data breach case. See Adkins v. Facebook, Inc., 424 F.Supp.3d 686, 687 (N.D. Cal.
15   2019) (certifying class under Rule 23(b)(2)). Mr. Yanchunis has deposed numerous corporate
16   representatives, Chief Information Security Officers (“CISOs”), and technical and damages
17   witnesses and experts.
18      B. Mr. Yanchunis has Performed Substantial Work Investigating this Case
19          Mr. Yanchunis has already commenced substantive development of Plaintiffs’ claims here
20   by retaining noted experts in cybersecurity and damages and charging them to engage in the
21   development of the case. These experts include a leading cyber security expert and an accomplished
22   financial expert, both of whom served in those expert capacities before this Court in Yahoo!. Mr.
23   Yanchunis has worked with these experts in numerous cases; thus, he knows their skillsets and can
24   utilize their respective strengths to the efficient yet effective benefit of the consumers in this case.
25   Moreover, Morgan & Morgan, a plaintiffs only law firm with approximately 550 lawyers, also
26   employs two retired FBI agents, who in the past have been crucial to developing pre-discovery
27   records in data breach and privacy litigation and have also been investigating this case, focusing on
28   the development of information and strategies before the commencement of formal discovery.
     APPLICATION OF JOHN A. YANCHUNIS FOR INTERIM CLASS COUNSEL
     APPLICATION OF ANDERSON M. BERRY FOR INTERIM OR LIAISON CLASS COUNSEL
                                                           1
              Case 5:20-cv-02155-LHK Document 69 Filed 06/04/20 Page 3 of 6



 1       C. Mr. Yanchunis has Significant Experience and Knowledge of the Applicable Law
 2          Mr. Yanchunis leads Morgan & Morgan’s class action group. A detailed statement of his
 3   relevant cases is attached as Exhibit A. Morgan & Morgan is the largest Plaintiff’s, contingency-
 4   only law firm in the country, with approximately 550 lawyers in more than 50 offices throughout
 5   the United States. Its depth as a trial firm, and its self-funded financial resources, allow it to
 6   undertake the largest and most significant cases throughout the country. 1 Mr. Yanchunis—whose
 7   career as a trial lawyer began 38 years ago following the completion of a two-year clerkship with
 8   United States District Judge Carl O. Bue, Jr., Southern District of Texas, (now retired)—has
 9   efficiently and expeditiously led many privacy and data breach MDL and non-MDL class action
10   proceedings, including as Lead or Co-Lead Counsel, as detailed below with each case’s current
11   status denoted in parentheses.
12          Mr. Yanchunis began his work in privacy litigation in 1999 with the filing of In re
13   Doubleclick Inc. Privacy Litigation, 154 F. Supp. 2d 497 (S.D.N.Y. 2001), alleging privacy
14   violations based on the placement of cookies on hard drives of internet users. Beginning in 2003, he
15   served as co-Lead Counsel in the successful prosecution and settlement of privacy class action cases
16   involving the protection of privacy rights of more than 200 million consumers under the Driver’s
17   Protection Privacy Act (DPPA) against the world’s largest data and information brokers, including
18   Experian, R.L. Polk, Acxiom, and Reed Elsevier (which owns Lexis/Nexis). See Fresco v.
19   Automotive Directions, Inc., No. 03-61063-JEM (S.D. Fla.), and Fresco v. R.L. Polk, No. 07-cv-
20   60695-JEM (S.D. Fla.). He also served as co-Lead Counsel in the DPPA class cases, Davis v. Bank
21   of America, No. 05-cv-80806 (S.D. Fla.) ($10 million class settlement), and Kehoe v. Fidelity Fed.
22   Bank and Trust, No. 03-cv-80593 (S.D. Fla.) ($50 million class settlement).
23          Mr. Yanchunis’s MDL data breach experience includes: In re: Capitol One Consumer Data
24   Security Breach Litigation, No. 1:19-md-02915 (E.D. Va.) (“Capitol One”) (Co-Led Counsel); In
25

26

27   1
       Mr. Yanchunis’s firm, Morgan & Morgan, will self-fund the litigation and will not seek
     contributions from those not named in the Court’s appointment order.
28

     APPLICATION OF JOHN A. YANCHUNIS FOR INTERIM CLASS COUNSEL
     APPLICATION OF ANDERSON M. BERRY FOR INTERIM OR LIAISON CLASS COUNSEL
                                                         2
              Case 5:20-cv-02155-LHK Document 69 Filed 06/04/20 Page 4 of 6



 1   re: Yahoo! Inc. Customer Data Security Breach Litigation, No. 5:16-MD-02752-LHK (N.D. Cal.)
 2   (“Yahoo”) (Lead Counsel) (final hearing seeking approval of $117,500,000.00 common fund
 3   settlement set for June 18, 2020); In Re: Equifax, Inc. Customer Data Security Breach Litigation,
 4   1:17-md-2800-TWT (N.D. Ga.) (Plaintiffs’ Steering Committee) (final approval of $380.5 million
 5   fund granted December 19, 2019); In re: U.S. Office of Personnel Management Data Security
 6   Breach Litigation, 1:15-mc-01394-ABJ (D.D.C.) (Executive Committee) (dismissal on standing
 7   grounds recently reversed on appeal to the D.C. Circuit); In re The Home Depot, Inc. Consumer
 8   Data Sec. Data Breach Litig., No. 1:14-md-02583-TWT (N.D. Ga.) (Co-Lead Counsel) (final
 9   judgment entered approving a settlement on behalf of a class of 40 million consumers with total
10   value of $29,025,000); and In re Target Corp. Customer Data Sec. Breach Litig., MDL No. 2522
11   (D. Minn.) (Executive Committee) (final judgment approving a settlement on behalf of a class of
12   approximately 100 million consumers upheld by the 8th Circuit).
13          Mr. Yanchunis’ court-appointed leadership experience in non-MDL, data breach class
14   actions is likewise significant, including: Adkins, v. Facebook, Inc., No. 3:18-cv-05982 (N.D. Cal.)
15   (Co-Lead Counsel) (“Facebook”) (contested injunctive class certified under Rule 23(b)(2); Motion
16   for Preliminary Approval of settlement filed Feb. 7, 2020); Walters v. Kimpton Hotel & Restaurant,
17   No. 3:16-cv-05387 (N.D. Cal.) (“Kimpton”) (Lead Counsel) (final approval of class settlement
18   entered July 11, 2019); and In re: Arby’s Restaurant Group, Inc. Data Security Litigation, Nos.
19   1:17-cv-514 and 1:17-cv-1035 (N.D. Ga.) (co-Liaison Counsel) (final approval of class settlement
20   entered June 6, 2019).
21          Mr. Yanchunis’ experience in these major data breach matters extends far beyond simply
22   briefing threshold issues and negotiating settlements. Rather, Mr. Yanchunis has personally deposed
23   corporate representatives and CISOs in cases such as Capitol One, Yahoo, Kimpton, and Facebook.
24   In Kimpton, the Court ordered the parties to proceed first with discovery and summary judgment on
25   liability and damages as to the named plaintiff only. Accordingly, nearly a dozen depositions and
26   production and review of tens of thousands of pages of documents followed. In Yahoo, Defendants
27   produced more than 9 million pages of documents, Plaintiffs deposed nine witnesses, and Plaintiffs
28   provided reports for, and defended depositions of, their four expert witnesses. And, Mr. Yanchunis’
     APPLICATION OF JOHN A. YANCHUNIS FOR INTERIM CLASS COUNSEL
     APPLICATION OF ANDERSON M. BERRY FOR INTERIM OR LIAISON CLASS COUNSEL
                                                         3
              Case 5:20-cv-02155-LHK Document 69 Filed 06/04/20 Page 5 of 6



 1   Yahoo and Facebook teams briefed class certification and Daubert motions. Hence, the breadth of
 2   Mr. Yanchunis’ data breach experience is equaled only by its depth. Considering this extensive
 3   experience and commitment to the cybersecurity arena, Mr. Yanchunis was recently recognized by
 4   Law360 as one of its three Cybersecurity MVPs. Similarly, in 2016, Mr. Yanchunis was recognized
 5   by the National Law Journal as its 2016 Trailblazer in the Area of Cybersecurity & Data Privacy.
 6          Mr. Yanchunis is also very active in speaking on privacy related issues, including at
 7   international conferences, having spoken at the University of Haifa’s 2019 Class Action Conference,
 8   in April 2019, in Haifa, Israel. Mr. Yanchunis also routinely speaks domestically on privacy and
 9   cybersecurity related topics including at, by way of example: the NetDiligence Cyber Risk Forum
10   in Philadelphia, PA (June 2017); the Consumer Protection Law Committee Convention in Boca
11   Raton, FL (June 2017); many Harris Martin seminars, including MDL Conference, Equifax, St.
12   Louis, MO (Nov. 2017), and MDL Conference Marriott Data Breach Litigation Conference, Miami,
13   FL (Jan. 2019); the New Jersey Assoc. for Justice, Atlantic City, NJ (May 2018); the Los Angeles
14   Class Action Conference, Costa Mesa, CA (Jan. 2019); the Class Action Mastery Forum, University
15   of San Diego (Jan. 2019); and Mass Torts Made Perfect, Las Vegas, Nevada (Oct. 2019). He has
16   also been selected to present at the 2020 Global Class Actions Symposium’s Privacy/Breach of Data
17   Protection section held at The Law Society in London, England, in November 2020. Mr. Yanchunis
18   is also a member of the Sedona Conference, participating in Working Group 11, which focuses on
19   data security and privacy liability. He also spoke before the Sedona Conference at its February 2019
20   meeting in Houston, Texas.
21          In addition to Mr. Yanchunis’ experience, his co-counsel Mr. Anderson Berry will actively
22   participate in this litigation and seeks appointment as Interim Class Counsel or Liaison Counsel.
23   Mr. Berry obtained his undergraduate in English from the University of California, Berkeley, with
24   highest honors, and after working as a private investigator in California, graduated from U.C.
25   Berkeley School of Law. He entered private practice with Jones Day, where he focused on complex
26   commercia litigation, including class action defense, then served as an Assistant United States
27   Attorney for the Eastern District of California in the Affirmative Civil Enforcement Unit, where he
28   handled a wide variety of complex cases recovering millions of dollars for the United States. His
     APPLICATION OF JOHN A. YANCHUNIS FOR INTERIM CLASS COUNSEL
     APPLICATION OF ANDERSON M. BERRY FOR INTERIM OR LIAISON CLASS COUNSEL
                                                         4
               Case 5:20-cv-02155-LHK Document 69 Filed 06/04/20 Page 6 of 6



 1   experience will strengthen the already experienced and knowledgeable team Mr. Yanchunis
 2   oversees at Morgan & Morgan and contribute valuable resources to this litigation.
 3      D. Mr. Yanchunis will Contribute the Resources Necessary for the Litigation
 4          Morgan & Morgan has the resources necessary to prosecute this case; with an experienced
 5   team of lawyers, many of whom clerked at United States District Court or Circuit Court level (all
 6   of whom have experience in data breach litigation at various levels), Mr. Yanchunis’ team is well
 7   equipped to litigate this case. Because of its size and the nature of its practice, Morgan & Morgan
 8   is self-funded and does not (and will not here) use any third-party financing, litigating on a pure
 9   contingency basis. Mr. Yanchunis is committed to devoting the necessary time and resources to
10   properly and timely prosecute this case. Finally, Mr. Yanchunis’ ability to work collaboratively with
11   all is well known, as reflected in his many prior appointments, including Yahoo! before this Court,
12   where his appointment as lead counsel provided him the opportunity to collaborate with the other
13   lawyers and law firms which had filed cases. He is willing to work with any of the lawyers who also
14   might seek leadership positions in this case should the Court decide to expand the leadership beyond
15   his application to represent the plaintiffs and the putative class.
16   Dated: June 4, 2020                            Respectfully Submitted,
17                                                  By: /s/ John A. Yanchunis
                                                    jyanchunis@ForThePeople.com
18                                                  MORGAN & MORGAN
                                                    COMPLEX LITIGATION GROUP
19
                                                    201 N. Franklin Street, 7th Floor
20                                                  Tampa, Florida 33602
                                                    Telephone: (813) 223-5505
21                                                  Facsimile: (813) 223-5402
22

23

24

25

26

27

28

     APPLICATION OF JOHN A. YANCHUNIS FOR INTERIM CLASS COUNSEL
     APPLICATION OF ANDERSON M. BERRY FOR INTERIM OR LIAISON CLASS COUNSEL
                                                            5
